 



Exhibit 10.1
BEFORE THE AMERICAN ARBITRATION ASSOCIATION



     
Case No. 11 180 Y 01333 05
   
 
   
RALPH SILVER and
   
DR. WARREN HELLER,
   
 
   
Claimants,
   
v.
   
 
   
WESTIN REALTY CORP., STARWOOD
   
HOTELS & RESORTS WORLDWIDE,
   
INC., 909 NORTH MICHIGAN AVENUE
   
CORPORATION and THE ST. FRANCIS
   
HOTEL CORPORATION,
   
 
   
Respondents.
   
 
   
WESTIN HOTELS LIMITED
   
PARTNERSHIP, THE WESTIN CHICAGO
   
LIMITED PARTNERSHIP and THE
   
WESTIN ST. FRANCIS LIMITED
   
PARTNERSHIP,
   
 
   
Nominal Respondents.
   

 
Arbitrators:
 
MICHAEL D. ZIMMERMAN
ROBERT A. HOLTZMAN
HON. TIMOTHY D. O’LEARY
 
 
 

Case Specialist:
 
TANYA SRABIAN



SETTLEMENT AGREEMENT AND RELEASE
     A. DEFINITIONS
          1. The following definitions are applicable to this Agreement:
          a. “909 Corp.” refers to 909 North Michigan Avenue Corporation, a
subsidiary of Starwood.
          b. “Agreement” refers to this Settlement Agreement and Release.
          c. “Application for Fees and Costs” refers to the application to be
filed by Class Counsel by which they will seek an award of attorneys’ fees and
reimbursement of costs and expenses, to be paid from the Settlement Fund.

 



--------------------------------------------------------------------------------



 



          d. “Arbitration” refers to this arbitration between the parties in the
caption above.
          e. “Chicago Hotel” refers to the Westin Hotel, Chicago, which was also
known as the Michigan Avenue Hotel.
          f. “Chicago Hotel Management Agreement” refers to the management
agreement WHLP entered into on August 21, 1986 among 909 Corp., WCLP and
Starwood. According to the terms of the Chicago Hotel Management Agreement, WCLP
was considered the owner, and 909 Corp. the agent and manager of the Chicago
Hotel.
          g. “Claimants” refers to Ralph Silver and Dr. Warren Heller, who
brought this Arbitration.
          h. “Claimants’ Awards” refers to the payments to Claimants, in
consideration of the time and effort expended by Claimants in this Arbitration,
that will be requested to be paid from the Settlement Fund.
          i. “Class” refers to all current limited partners of WHLP, with the
exception of Kalmia Investors, LLC, such limited partners who previously opted
out of the Class, Respondents herein, and any person, firm trust, corporation or
other entity affiliated with any of the Respondents. The Class was certified by
the Panel’s Award on Class Certification dated October 12, 2006.
          j. “Class Counsel” refers to Wolf Haldenstein Adler Freeman & Herz
LLP, which was appointed as counsel to the Class by the Panel’s Award on
Class Certification dated October 12, 2006.
          k. “Final Hearing” refers to a hearing that will be held before that
Panel at which the parties will move the Panel to make a final determination on
this proposed settlement.

2



--------------------------------------------------------------------------------



 



          l. “Hotels” refers to the Chicago Hotel and the St, Francis Hotel.
          m. “Joint Application” refers to the letter application to be
submitted to the Panel by which the parties hereto will jointly apply for an
order: (A) setting a schedule for a hearing on the final approval of this
proposed settlement, (B) approving the form and manner of dissemination of the
Notice, and (C) other relief incidental to this settlement process, in the form
attached hereto as Exhibit A.
          n. “Judgment Order” refers to a final judgment order issued by the
Panel that finally approves the proposed settlement, dismisses the arbitration
with prejudice, and rules upon the Application for Fees and Costs, in the form
attached hereto as Exhibit C.
          o. “Limited Partners” refers to the current holders of WHLP limited
partnership units, which includes the named Claimants.
          p. “Limited Partnership Agreement” refers to the limited partnership
agreement entered into on August 13, 1986 that created WHLP.
          q. “Management Agreements” refer to the Chicago Hotel Management
Agreement and the St. Francis Hotel Management Agreement.
          r. “Nominal Respondents” refers to WCLP, WSFLP, and WHLP,
collectively.
          s. “Notice” refers to the Notice to Limited Partners of Proposed
Settlement of Arbitration to be sent to the Limited Partners, in the form
attached hereto as Exhibit B.
          t. “Panel” refers to The American Arbitration Association Panel before
whom this arbitration is pending.
          u. “Respondents” refers to Starwood, Westin Realty, St. Francis Corp.,
and 909 Corp., collectively.

3



--------------------------------------------------------------------------------



 



          v. The “Settlement Fund” refers to the settlement amount of two
million dollars ($2,000,000) as described in Paragraph 10 of this Agreement.
          w. “Settling Parties” refers to the parties to this Agreement as
specified in Section B of this Agreement.
          x. “St. Francis Corp.” refers to the St. Francis Hotel Corporation, a
subsidiary of Starwood.
          y. “St. Francis Hotel” refers to Westin St. Francis in San Francisco,
California.
          z. “St. Francis Hotel Management Agreement” refers to a management
agreement WHLP entered into on or about January 29, 1982 between WSFLP, St.
Francis Corp., and Starwood. According to the terms of the St. Francis Hotel
Management Agreement, WSFLP was considered the owner, and St. Francis Corp. the
managing agent and manager of the St. Francis Hotel.
          aa. “Starwood” refers to Starwood Hotels & Resorts Worldwide, Inc.
          bb. “WCLP” refers to Westin Chicago Limited Partnership, a
wholly-owned subsidiary of WHLP, through which WHLP owned the Chicago Hotel.
          cc. “WCLP Partnership Agreement” refers to a partnership agreement
entered into on August 13, 1986 between 909 Corp. and WHLP that created WCLP.
According to the terms of the WCLP Partnership Agreement, WHLP is the sole
limited partner and 909 Corp. is the general partner of WCLP. According to the
WCLP Partnership Agreement, 909 Corp. was required to manage WCLP on behalf of
WHLP.
          dd. “Westin Realty” refers to Westin Realty Corp., a subsidiary of
Starwood and the general partner of WHLP.

4



--------------------------------------------------------------------------------



 



          ee. “WHLP” or the “Partnership” refers to the Westin Hotels Limited
Partnership.
          ff. “WSFLP” refers to Westin St. Francis Limited Partnership, a
wholly-owned subsidiary of WHLP, through which WHLP owned the St. Francis Hotel.
          gg. “WSFLP Partnership Agreement” refers to a partnership agreement
that WHLP and St. Francis Corp. entered into that created WSFLP. According to
the terms of the WSFLP Partnership Agreement, WHLP is the sole limited partner
of WSFLP and St. Francis Corp. is the general partner of WSFLP. According to the
WSFLP Partnership Agreement, St. Francis Corp. was required to manage WSFLP on
behalf of WHLP.
     B. THE PARTIES
     2. This Agreement is entered into by the following:
a. Claimants, individually and on behalf of the Class
b. Starwood
c. Westin Realty
d. St. Francis Corp.
e. 909 Corp.
     C. RECITALS
     3. Claimants commenced this Arbitration to recover damages allegedly
sustained by members of the Class as a result of the Respondents’ alleged
breaches of fiduciary duties and breaches of contract. Claimants also sought an
accounting between the Partnership’s Limited Partners and the General Partner.
     4. Claimants in the Arbitration assert direct claims against Respondents.
Specifically, Claimants allege that Respondents (i) caused the Hotels to be
assessed charges for chain-wide services, the cost of which were wrongfully
inflated; (ii) entered into contracts with

5



--------------------------------------------------------------------------------



 



their vendors under which the vendors provided kickbacks to Starwood and/or its
affiliates; (iii) used an improper accounting methodology to boost their
management fees; and (iv) imposed improper fees on interest income belonging to
the Partnership. These practices allegedly breached Respondents’ fiduciary and
contractual duties and damaged the Limited Partners by reducing the cash-flows
of the Hotels, which also resulted in diminished sales values of the Hotels.
     5. Respondents deny all allegations of wrongdoing asserted against them and
have asserted affirmative defenses to the claims asserted by Claimants. In
addition, Respondents assert that: (i) the charges to the Hotels for chain-wide
services were fair, reasonable, and in compliance with the applicable Management
Agreements; (ii) Respondents’ activities with respect to the purchase of goods
and services from vendors for the Hotels were lawful and complied with the
Management Agreements; (iii) Respondents’ accounting methodologies with respect
to the Hotels, and calculations of management fees based thereon, were proper
and in compliance with the Management Agreements; and (iv) Respondents
appropriately accounted for and handled interest income relating to the
Partnership and the Hotels. Respondents further assert that none of the acts and
practices alleged by Claimants constituted a breach of any fiduciary or
contractual duties owed by Respondents to Claimants or the members of the Class,
or otherwise injured or damaged the Limited Partners by reducing the cash flows
of the Hotels or diminishing the sales values thereof. Respondents also assert
that claims identical to those being pursued by Claimants in this arbitration
were previously presented by Kalmia Investors, LLC, WHLP’s single largest
limited partner, and were defeated by Respondents and Nominal Respondents in an
earlier arbitration proceeding in Seattle, Washington.

6



--------------------------------------------------------------------------------



 



     6. Claimants state that they filed this Arbitration because they believe
they have meritorious claims and that they may have prevailed if the Arbitration
had proceeded to trial. This Agreement is not an admission of any infirmity in
any of Claimants’ claims. However, Claimants and Claimants’ attorneys believe
that it is in Claimants’ and the Class’s best interests to obtain the
substantial benefits afforded by this Agreement and avoid the risk, expense and
delay attendant to the trial and any appeals in this matter.
     7. It is expressly agreed and understood that Respondents have entered into
this Agreement solely for the purpose of compromise and without admission or
concession of liability of any kind. It is further expressly agreed and
understood that no payment or obligations undertaken by Respondents is to be
construed as an admission of liability on any of the claims asserted in the
Arbitration. The Respondents deny any liability in regard to these actions, but
consider it desirable that they be settled and dismissed because such settlement
and dismissal will (a) halt the substantial expense, inconvenience and
uncertainties associated with continued litigation, and (b) finally put to rest
claims relating to the sales of the Hotels and the operation of WHLP and avoid
the expense associated with such claims.

  D.   THE SETTLEMENT, THE PROCEDURES FOR APPROVAL OF THE SETTLEMENT, AND THE
DISTRIBUTION OF THE SETTLEMENT PROCEEDS.

     8. Subject to final approval and issuance of an order of dismissal with
prejudice by the Panel, the Settling Parties agree to settle and compromise
their claims, defenses and disputes under the terms and conditions set forth in
this Agreement.
     9. The Settling Parties have agreed to the settlement of this Arbitration
and to the terms of this Agreement, in consideration of the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.

7



--------------------------------------------------------------------------------



 



     10. The Settlement Fund for the Class is two million dollars ($2,000,000).
This amount, net of fees and expenses as set forth herein, will be paid by
Respondents to WHLP, to hold on behalf of the Class and not as a Partnership
asset, for distribution to the Class.
     11. As soon as practicable after this Agreement is fully executed,
Claimants and Respondents will file with the Panel the Joint Application.
     12. Prior to the Final Hearing at a time to be determined by the Panel,
Class Counsel will file with the Panel the Application for Fees and Costs.
Class Counsel will seek from the Panel an award of fees in an amount not to
exceed 30% of the Settlement Fund, plus costs and expenses, payable from the
Settlement Fund. Class Counsel will also request Claimants’ Awards of up to
$3,000.00 for each Claimant, payable from the Settlement Fund. The Respondents
will take no position on these applications.
     13. Within ten (10) days after the issuance of the Judgment Order,
Respondents will transfer the Settlement Fund, net of (a) the fees, costs and
expenses awarded to Class Counsel, (b) any Claimants’ Awards, and (c) the cost
of providing the Notice to the Class, to WHLP, to hold on behalf of the Class
and not as a Partnership asset.
     14. Respondents and/or Claimants shall have the right, but not the
obligation, to file the Judgment Order for enforcement purposes in the United
States District Court for the Western District of Missouri in Kansas City,
Missouri pursuant to the applicable provisions of the Federal Arbitration Act.
The parties agree to cooperate with each other in any such efforts.
     15. Within five (5) days after the issuance of the Judgment Order,
Respondents will pay from the Settlement Fund the attorneys’ fees and
reimbursement of costs and expenses awarded by the Panel, pursuant to
Paragraph 12 above, by wire transfer to an account to be designated by Class
Counsel. Contemporaneously, Respondents will provide by overnight

8



--------------------------------------------------------------------------------



 



delivery to Class Counsel checks payable from the Settlement Fund to Claimants
in the amount of any Claimants’ Awards.
     16. Within twenty (20) days after the issuance of the Judgment Order,
Westin Realty will cause WHLP to distribute the Settlement Fund, net of the fees
and expenses paid pursuant to Paragraphs 12-13 and 15 above, to the Class, pro
rata according to each Class member’s interest in WHLP.
     17. Claimants and the Class acknowledge and agree that Respondents may, and
will, exercise their right to indemnification from the Partnership for
Respondents’ payment to the Class of the Settlement Fund. Respondents shall
cause their affiliate, WHLP Acquisition LLC (“Acquisition”), to assign to the
Class its right to receive Partnership liquidating distributions up to the
amount of $940,000, in order to offset the cost to the Class members of
Respondents’ exercise of their right to indemnification. However, in the event
that the liquidating distributions that Acquisition has a right to receive from
the Partnership are less than $940,000 in amount, Acquisition shall assign to
the Class the entirety of its right to liquidating distributions, regardless of
amount, but shall have no further obligations hereunder.
     18. Westin Realty shall use reasonable efforts to wind down and liquidate
WHLP in 2007, with the intention that 2007 will be the last year in which the
Limited Partners will receive K-l forms from WHLP.
     E. CONDITION.
     19. This Agreement is expressly conditioned upon the Panel approving the
settlement and entering an order of dismissal with prejudice of the Arbitration.
If the Panel does not approve this settlement, then this Agreement shall be
considered null and void and shall not be admissible for any purpose in any
subsequent proceeding in the Arbitration.

9



--------------------------------------------------------------------------------



 



     F. RELEASE.
     20. In consideration of the terms of this Agreement, and except for their
rights under this Agreement, Claimants, the Class, and each of them, hereby
release, remise, acquit and forever discharge the Respondents and Nominal
Respondents, including their respective former and present joint venturers,
partnerships, affiliates, parents, wholly or partially owned subsidiaries,
predecessors, successors, assigns, partners, representatives, shareholders,
officers, directors, managing agents, employees, attorneys and agents from any
and all claims, demands, controversies, actions, causes of action, debts,
liabilities, rights, contracts, damages, costs (including attorneys’ fees and
arbitration, court and litigation costs and expenses), expenses, indemnities,
obligations and losses of every kind or nature whatsoever, anticipated or
unanticipated, direct or indirect, fixed or contingent, asserted or unasserted,
which Claimants, the Class, and each of them ever had, now have, or may
hereafter have, related to WHLP, or to any of the Limited Partners’ investments
in the WHLP, including, but not limited to, all claims that were or could have
been asserted in the Arbitration and all claims relating to the sales of the
Hotels and the operation of WHLP. Claimants and the Class hereby retain and
reserve all of their rights under the terms of the WHLP Limited Partnership
Agreement that are not specifically released herein.
     21. In consideration of the terms of this Agreement, and except for their
rights under the Agreement, Respondents, and each of them, hereby release,
remise, acquit and forever discharge Claimants, including their respective and
former and present joint venturers, partnerships, affiliates, parents, wholly-
or partially-owned subsidiaries, predecessors, successors, assigns, partners,
representatives, shareholders, officers, directors, managing agents, employees,
attorneys and agents from any and all claims, demands, controversies, actions,
causes of action, debts, liabilities, rights, contracts, damages, costs
(including attorneys’ fees and

10



--------------------------------------------------------------------------------



 



arbitration, court and litigation costs and expenses), expenses, indemnities,
obligations, and losses of every kind and nature whatsoever, anticipated or
unanticipated, direct or indirect, fixed or contingent, asserted or unasserted,
which the Respondents ever had, now have, or may hereafter have, related to the
Partnership, or to any of the Limited Partners’ investments in the WHLP,
including, but not limited to, all claims that were or could have been asserted
in the Arbitration and all claims relating to the sales of the Hotels and the
operation of WHLP (“WHLP Claims”). Respondents shall neither cause nor permit
Nominal Respondents to assert any WHLP Claims of the Nominal Respondents against
Claimants (including Claimants’ respective and former joint venturers,
partnerships, affiliates, parents, subsidiaries, predecessors, successors,
assigns, partners, representatives, shareholders, officers, directors, managing
agents, employees, attorneys, and agents). The Respondents hereby retain and
reserve all of their rights under the terms of the WHLP Limited Partnership
Agreement that are not specifically released herein.
     22. The Settling Parties fully understand that the facts upon which the
Agreement is executed may be found hereafter to be other than or different from
the facts now believed by the Settling Parties and their attorneys to be true,
and expressly accept and assume the risk of such possible differences in facts
and agree that the Agreement shall remain effective notwithstanding any such
difference in facts.
     G. EFFECTIVE DATE.
     23. This Agreement shall become effective upon a completion of all of the
following: (a) complete execution of the Agreement and (b) the Panel’s approval
of the settlement and issuance of the Judgment Order (the “Effective Date”).

11



--------------------------------------------------------------------------------



 



     H. GENERAL.
     24. This Agreement constitutes the final and complete expression of the
entire understanding of the Settling Parties with respect to the subject matter
of the Agreement. To that end, the Settling Parties acknowledge and agree that:
     (a) The literal words of the Agreement govern the rights and obligations of
the parties under the Agreement.
     (b) The Agreement is the best evidence of the understanding of the parties
of the terms and conditions of the subject matter of the Agreement.
     (c) All prior or contemporaneous negotiations, representations, statements,
drafts of the Agreement and other extrinsic communications between the Settling
Parties which vary or contradict the terms of the Agreement are of no
evidentiary significance in interpreting the meaning of any of the provisions of
this Agreement.
     (d) To the full extent permitted by law, parol evidence shall not be used
to explain, clarify, supplement, vary or contradict any provision of the
Agreement.
     (e) No modification or waiver of any term or terms contained in the
Agreement shall be valid unless such modification or waiver is in writing and
signed by the party against which the enforcement of such modification or waiver
is sought.
     25. The Settling Parties each execute this Agreement after arm’s-length
negotiations and acting upon their independent judgment and upon the advice of
their respective counsel without any warranties or representations, express or
implied, of any kind or nature from each to the other except only as
specifically set forth herein. The Settling Parties and their respective counsel
agree that the settlement is fair, reasonable, adequate, and in the best
interests of the Settling Parties.

12



--------------------------------------------------------------------------------



 



     26. This Agreement shall be subject to, governed by, construed, and
enforced pursuant to the laws of the State of Delaware.
     27. The Settling Parties, by and through their attorneys in the
Arbitration, agree to execute, acknowledge and deliver, or cause to be executed,
acknowledged or delivered, such further instruments and documents as may be
necessary to effectuate this Agreement. Claimants’ attorneys and the attorneys
for the Respondents represent and warrant that they have the right and authority
to execute, on behalf of the respective Settling Parties, this Agreement and
such further instruments and documents as may be necessary to effectuate this
Agreement.
     28. Each party to this Agreement shall bear its, his or her own attorneys’
fees and costs, except as expressly stated herein. If any party brings or
defends any lawsuit, action, or proceeding for breach hereof or to enforce the
terms hereof, the prevailing party in such lawsuit, action or proceeding shall
be awarded its expenses therein and on appeal, including its reasonable costs
and attorneys’ fees.
     29. Pursuant to paragraph 15.01 of the Partnership Agreement, the parties
hereto agree that the place of this Arbitration is Kansas City, Missouri.
     30. This Agreement may be executed in counterparts and may be filed with
the Panel with separately executed counterpart signature pages attached. For
this purpose, signature pages transmitted by telecopier or e-mail shall be
deemed to be original signature pages.
Dated: March 12, 2007

             
 
  By:   /s/ Lawrence P. Kolker
 
Lawrence P. Kolker    
 
      lona M. Evans    
 
      WOLF HALDENSTEIN ADLER    
 
      FREEMAN & HERZ LLP    
 
      270 Madison Avenue    
 
      New York, NY 10016    
 
      (212) 545-4600    

13



--------------------------------------------------------------------------------



 



             
 
      Class Counsel and Attorneys for the
Claimants.    
 
           
 
  By:   /s/ William A. Brewer III
 
William A. Brewer III
James S. Renard
BICKEL & BREWER
1717 Main Street
Suite 4800
Dallas, Texas 75201
(214) 653-4000
   
 
           
 
      Attorneys for Respondents    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
BEFORE THE AMERICAN ARBITRATION ASSOCIATION



     
Case No. 11 180 Y 01333 05
   
 
   
RALPH SILVER and
   
DR. WARREN HELLER,
   
 
   
 
  Claimants,
 
   
v.
   
 
   
 
   
WESTIN REALTY CORP., STARWOOD
HOTELS & RESORTS WORLDWIDE,
INC., 909 NORTH MICHIGAN AVENUE
CORPORATION and THE ST. FRANCIS HOTEL CORPORATION,
   
 
   
 
  Respondents.
 
   
WESTIN HOTELS LIMITED
PARTNERSHIP, THE WESTIN CHICAGO LIMITED
PARTNERSHIP and THE
WESTIN ST. FRANCIS LIMITED PARTNERSHIP,
   
 
   
 
  Nominal Respondents.

 
Arbitrators:
 
MICHAEL D. ZIMMERMAN
ROBERT A. HOLTZMAN
HON. TIMOTHY D. O’LEARY
 
 
 
 
 
Case Specialist:
 
TANYA SRABIAN



ORDER (A) SETTING A SCHEDULE FOR A HEARING ON THE FINAL APPROVAL OF THE PROPOSED
SETTLEMENT, (B)
APPROVAL OF THE FORM AND MANNER OF DISSEMINATION OF THE NOTICE OF PROPOSED
SETTLEMENT OF
ARBITRATION, AND (C) OTHER RELIEF INCIDENTAL TO THE SETTLEMENT PROCESS
     This matter, having come before this American Arbitration Association Panel
(the “Panel”) on the parties’ joint application for an order: (A) setting a
schedule for a hearing on the

 



--------------------------------------------------------------------------------



 



final approval of this proposed settlement, (B) approval of the form and manner
of dissemination of the Notice of Proposed Settlement of Arbitration, and
(C) other relief incidental to this settlement process (the “joint
Application”); and the Panel being fully advised in this matter,
     IT IS HEREBY ORDERED:
     1. For the purposes of this Order, the Panel adopts the definitions set
forth in the Settlement Agreement and Release dated March 12, 2007.
     2. The Panel finds that the proposed settlement is sufficiently within the
range of fairness, reasonableness and adequacy to warrant dissemination of the
Notice to the Class members who have not previously opted out of the Class.
     3. Within two weeks of the date of this Order, the Respondents shall cause
the Partnership to disseminate, by first class mail, copies of the Notice to
each Limited Partner that is a current Class member. Respondents shall file
proof of such mailing prior to the hearing for final approval of the proposed
settlement. The Panel finds that the Notice is sufficient and comports with the
requirements of due process and Rule 8 of the American Arbitration Association
Supplementary Rule for Class Arbitration 8(a)(2).
     4. Any objections to the proposed settlement, the Application for Fees and
Costs or Claimants’ Awards must be made following the procedure set forth in the
Notice or shall be waived. The Application for Fees and Costs, any application
for awards to the named Claimants, and any further papers relating to the
settlement shall be filed within fifteen (15) days of the hearing for final
approval of the proposed settlement, except any papers responding to objections
may be filed within five (5) days of such hearing.

2



--------------------------------------------------------------------------------



 



     5. The Final Hearing is set for                                         ,
2007 at                                                                 .

                     
Dated:
     ,  2007.            
 
                   
 
                   
 
              BY THE PANEL:    
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

3



--------------------------------------------------------------------------------



 



EXHIBIT B
BEFORE THE AMERICAN ARBITRATION ASSOCIATION



Case No. 11 180 Y 01333 05
RALPH SILVER and
DR. WARREN HELLER,
Claimants,
v.
WESTIN REALTY CORP., STARWOOD
HOTELS & RESORTS WORLDWIDE,
INC., 909 NORTH MICHIGAN AVENUE
CORPORATION and THE ST. FRANCIS
HOTEL CORPORATION,
Respondents.
WESTIN HOTELS LIMITED
PARTNERSHIP, THE WESTIN CHICAGO
LIMITED PARTNERSHIP and THE
WESTIN ST. FRANCIS LIMITED
PARTNERSHIP,
Nominal Respondents.
Arbitrators:
MICHAEL D. ZIMMERMAN
ROBERT A. HOLTZMAN
HON. TIMOTHY D. O’LEARY
 
Case Specialist:
TANYA SRABIAN



     
 
  NOTICE OF PROPOSED SETTLEMENT OF ARBITRATION
 
   
TO:
  ALL CURRENT LIMITED PARTNERS OF THE WESTIN HOTELS LIMITED PARTNERSHIP, WITH
THE EXCEPTION OF KALMIA INVESTORS, LLC, ANY SUCH LIMITED PARTNERS WHO PREVIOUSLY
OPTED OUT OF THE CLASS, RESPONDENTS HEREIN, AND ANY PERSON, FIRM TRUST,
CORPORATION OR OTHER ENTITY AFFILIATED WITH ANY OF THE RESPONDENTS.
 
   
 
  PLEASE READ THIS NOTICE CAREFULLY, YOUR RIGHTS MAY BE AFFECTED BY A CLASS
ARBITRATION PENDING BEFORE THIS PANEL.

     This Notice describes the proposed settlement of the arbitration (the
“Arbitration”) brought by Ralph Silver and Dr. Warren Heller (the “Claimants”)
on behalf of all current limited partners of the Westin Hotels Limited
Partnership (“WHLP” or the “Partnership”), excluding

 



--------------------------------------------------------------------------------



 



Kalmia Investors, LLC (“Kalmia”), Respondents, and any person, firm trust,
corporation or other entity affiliated with any of the Respondents (the
“Class”), against Westin Realty Corp. (Westin Realty” or the “General Partner”),
Starwood Hotels & Resorts Worldwide, Inc. (“Starwood”), 909 North Michigan
Avenue Corporation and The St. Francis Hotel Corporation (collectively,
“Respondents”), relating to the operation of the WHLP and the sale of its two
assets, the Westin Hotel, Chicago, which became known as the Michigan Avenue
Hotel (the “Chicago Hotel”) and Westin St. Francis in San Francisco, California
(the “St. Francis Hotel”) (collectively, the “Hotels”). If approved by the
American Arbitration Association Panel before whom this Arbitration is pending
(the “Panel”), the proposed settlement, as fully described in the Settlement
Agreement and Release (the “Agreement”), will result in the dismissal with
prejudice of all claims that were asserted in the Arbitration, and you will be
forever barred from pursuing any of the claims settled therein.
     THIS NOTICE IS PROVIDED TO YOU PURSUANT TO RULE 8 OF THE AMERICAN
ARBITRATION ASSOCIATION SUPPLEMENTARY RULES FOR CLASS ARBITRATION, WHICH REQUIRE
THAT NOTICE OF A PROPOSED SETTLEMENT AND DISMISSAL OF THIS ARBITRATION SHALL BE
GIVEN TO YOU IN THE MANNER DIRECTED BY THE PANEL.
     IF YOU HAVE NO OBJECTIONS TO THE PROPOSED SETTLEMENT OR AWARD OF ATTORNEYS’
FEES AND ARBITRATION EXPENSES, YOU DO NOT NEED TO DO ANYTHING. YOU WILL
AUTOMATICALLY RECEIVE YOUR SHARE OF THE SETTLEMENT PROCEEDS. ANY LIMITED PARTNER
WHO DOES NOT FOLLOW THE PROCEDURE SET FORTH IN SECTION III BELOW FOR OBJECTING
TO THE SETTLEMENT OR FEE AND EXPENSE AWARD WILL WAIVE ANY AND ALL OBJECTIONS
THERETO.
SUMMARY OF THE PROPOSED SETTLEMENT
     The parties have agreed to a dismissal with prejudice of the Arbitration
and to the following financial terms of a proposed settlement:
     1. The settlement fund for the Class is $2 million (the “Settlement Fund”).
This amount, net of fees and expenses as set forth herein, will be paid by
Respondents to WHLP, to hold on behalf of the Class and not as a Partnership
asset, for distribution to the Class.
     2. Prior to the Final Hearing (described below), Class Counsel will file
with the Panel an application for attorneys’ fees and reimbursement of costs and
expenses incurred in this Arbitration. Class Counsel will seek from the Panel an
award of fees in an amount not to exceed 30% of the Settlement Fund, plus costs
and expenses (approximately $80,000.00) in pursuing the Arbitration.
Class Counsel will also request awards of up to $3000 each to Claimants
(“Claimants’ Awards”) in consideration of the time and effort they expended on
this Arbitration.
     3. Within twenty (20) days after the final approval of this Settlement,
Respondents will cause WHLP to distribute the Settlement Fund (net of attorneys’
fees, expenses, and Claimants’ Awards) to the Class, pro rata according to each
Class member’s interest in WHLP.

2



--------------------------------------------------------------------------------



 



     4. Westin Realty shall use reasonable efforts to wind down and liquidate
the Partnership in 2007, with the intention that 2007 will be the final year for
which you will receive a Partnership K-1 Form.
     5. Claimants believe that they may have prevailed if the Arbitration
proceeded to trial and, if they were able to prevail on each of their claims at
trial, the total amount of damages they could reasonably expect to recover is
approximately twelve million dollars ($12,000,000). Respondents believe that
Claimants would not have prevailed if the Arbitration proceeded to trial and,
thus, that Claimants could not reasonably expect to recover anything ($0). In
light of the risks that the Class may recover nothing if the Arbitration
proceeded to trial and the expense and delay attendant to the trial and any
appeals of this matter, Claimants and Class Counsel believe that it is in the
Class’s best interests to obtain the substantial benefits afforded to them by
this settlement. In light of the risks that the Claimants may prevail if the
Arbitration proceeded to trial and the expense attendant to the trial and any
appeals of this matter, Respondents and their attorneys believe that it is also
in their best interests to obtain the substantial benefits afforded to them by
this settlement.
     6. The Respondents have entered into this Agreement solely for the purpose
of compromise and without admission or concession of liability of any kind. No
payment or obligations undertaken by the Respondents is to be construed as an
admission of liability on any of the claims asserted in the Arbitration. The
Respondents deny any liability in regard to these actions, but consider it
desirable that they be settled and dismissed because such settlement and
dismissal will (a) provide additional monies to the Class from the sale of the
hotels and the operation of WHLP; (b) halt the substantial expense,
inconvenience and uncertainties associated with continued arbitration, and (c)
finally put to rest claims relating to the sales of the Hotels and the operation
of WHLP.
THE ARBITRATION
     Claimants commenced this Arbitration to recover damages allegedly sustained
by members of the Class as a result of the Respondents’ alleged breaches of
fiduciary duties and breaches of contract. Claimants also sought an accounting
between the Partnership’s Limited Partners and the General Partner.
     Claimants in the Arbitration alleged that Respondents (i) caused the Hotels
to be assessed charges for chain-wide services, the cost of which were
wrongfully inflated; (ii) entered into contracts with their vendors under which
the vendors provided kickbacks to Starwood and/or its affiliates; (iii) used an
improper accounting methodology to boost their management fees; and (iv) imposed
improper fees on interest income belonging to the Partnership. These practices
allegedly breached Respondents’ fiduciary and contractual duties and damaged the
Limited Partners by reducing the cash-flows of the Hotels, which also resulted
in diminished sales values of the Hotels.
     Respondents deny all allegations of wrongdoing asserted against them and
have asserted affirmative defenses to the claims asserted by Claimants. In
addition, Respondents alleged that: (i) the charges to the Hotels for chain-wide
services were fair, reasonable, and in compliance with the applicable Management
Agreements; (ii) Respondents’ activities with respect to the

3



--------------------------------------------------------------------------------



 



purchase of goods and services from vendors for the Hotels were lawful and
complied with the Management Agreements; (iii) Respondents’ accounting
methodologies with respect to the Hotels, and calculations of management fees
based thereon, were proper and in compliance with the Management Agreements; and
(iv) Respondents appropriately accounted for and handled interest income
relating to the Partnership and the Hotels. Respondents further assert that none
of the acts and practices alleged by Claimants constituted a breach of any
fiduciary or contractual duties owed by Respondents to Claimants or the members
of the Class, or otherwise injured or damaged the Limited Partners by reducing
the case flows of the Hotels or diminishing the sales values thereof.
Respondents also assert that claims identical to those being pursued by
Claimants in this arbitration were previously presented by Kalmia Investors, LLC
(“Kalmia”), WHLP’s single largest limited partner, and were defeated by
Respondents and Nominal Respondents in an earlier arbitration proceeding in
Seattle, Washington.
     Following an extensive investigation by Class Counsel, this Arbitration was
commenced by the filing of a Demand for Arbitration on October 14, 2005. On
October 28, 2005, Class Counsel submitted a detailed Statement of the Claims to
the Panel. On November 4, 2005, Respondents submitted their Answer and
affirmative defenses. On November 11, 2005, Claimants submitted a Motion for
Class Certification and a memorandum or law in support thereof to the Panel by
which they sought an order from the Panel certifying as a class the limited
partners of WHLP. On November 15, 2005, Respondents served discovery requests
upon Claimants. Claimants promptly answered Respondents’ discovery requests. On
December 20, 2005 Claimant Silver was deposed by Respondents’ counsel and on
December 21, 2005 Claimant Heller was deposed by Respondents’ counsel. On
December 12, 2005 Respondents Filed a Motion in Opposition to Claimants’ Motion
for Class Certification and a memorandum or law in support thereof. On
February 8, 2006, Claimants submitted Claimants’ Reply Memorandum of Law In
Support of Their Motion for Class Certification. On May 26, 2006, a hearing took
place in Kansas City, Missouri during which Claimants and Respondents presented
oral arguments concerning class certification. On October 12, 2006, the Panel
certified a class consisting of all current limited partners of WHLP, the
exception of Kalmia, Respondents, and any person, firm, trust, corporation or
other entity affiliated with any of the Respondents.
     During 2006, the parties in the Arbitration engaged in comprehensive review
of the fact and expert discovery in the related Kalmia arbitration. This
discovery included requests for production of documents, depositions of the
parties and their representatives, depositions of non-party witnesses, review by
Class Counsel of tens of thousands of pages of documents, motions and
proceedings relating to various discovery disputes, expert reports submitted by
the parties on the valuation issues in the case, and trial transcripts and
exhibits. As a result of such discovery, the parties to the Arbitration obtained
full knowledge of the strengths and weaknesses of the various claims and
defenses.
     By Final Award dated April 27, 2006, Kalmia lost its arbitration against
Respondents that asserted essentially the same claims as those asserted here.
     Subsequent to the certification of the Class, the parties have engaged in
discussions of settlement. On March 1, 2007, this Settlement Agreement was
reached in communications among counsel after numerous teleconferences and
written exchanges.

4



--------------------------------------------------------------------------------



 



PROCEDURE FOR APPROVAL OF THE
SETTLEMENT AND DISMISSAL OF THE ARBITRATION
     The American Arbitration Association Supplementary Rules for
Class Arbitration require Panel approval of the proposed settlement and
dismissal with prejudice of the Arbitration. Notice of the proposed settlement
and dismissal of the Arbitration is hereby given to you in the manner approved
by the Panel.
     The Panel has scheduled the Final Hearing on                     , 2007, at
                    , to determine whether the proposed Settlement is fair,
reasonable and adequate and therefore should be approved. If the Panel approves
this settlement it will issue an order that will finally approve the settlement,
dismiss the Arbitration with prejudice, and rule upon the Class Counsels’
application for attorneys fees and reimbursement of costs and expenses (and
request for Claimants’ Awards).
     If the proposed settlement is approved by the Panel and the Arbitration is
dismissed with prejudice, it will forever bar and preclude any further claims by
Claimants and any and all of the Class members against Respondents arising out
of or relating to the matters which were or could have been raised in the
Arbitration.
     You are entitled to participate in the hearing and show cause why the
proposed settlement (or fee application) should not be approved. Copies of all
pleadings and other documents filed with the Panel are on file with the American
Arbitration Association (Silver v. Westin Realty Corp., et al., Case No. 11 180
Y 01333 05). If you desire to object to the settlement or otherwise be heard at
the hearing to be held on                     , 2007, you must set forth a
written summary of your position and submit it to counsel listed below by
                    , 2007. In order to be considered, all such objections must
be made in writing and directed to:
Iona M. Evans
WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLP
270 Madison Avenue
New York, New York 10016
Telephone: (212) 545-4600
Attorneys for Claimants and the Class
               and
William A. Brewer III
James S. Renard
BICKEL & BREWER
1717 Main Street
Suite 4800
Dallas, Texas 75201
Telephone: (214) 653-4000
Attorneys for Respondents

5



--------------------------------------------------------------------------------



 



FURTHER INFORMATION AVAILABLE
     This Notice contains a summary of the settlement and is not intended, and
should not be construed as, a complete statement of the proposed settlement,
which is set forth in the parties’ Settlement Agreement and Release that has
been filed with the Panel. Any questions you may have about this Notice should
not be made to the Arbitration Panel but should instead be directed to
Class Counsel at the following address:
Iona M. Evans
WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLP
270 Madison Avenue
New York, NewYork 10016
Telephone: (212) 545-4600
Dated:                     , 2007
By Order of the Panel

6



--------------------------------------------------------------------------------



 



EXHIBIT C
BEFORE THE AMERICAN ARBITRATION ASSOCIATION

         
Case No. 11 180 Y 01333 05
      Arbitrators:
 
       
RALPH SILVER and
       
DR. WARREN HELLER,
  Claimants,   MICHAEL D. ZIMMERMAN
ROBERT A. HOLTZMAN
HON. TIMOTHY D. O’LEARY
 
       
v.
       
 
       
WESTIN REALTY CORP., STARWOOD
       
HOTELS & RESORTS WORLDWIDE,
       
INC., 909 NORTH MICHIGAN AVENUE
       
CORPORATION and THE ST. FRANCIS
      Case Specialist:
HOTEL CORPORATION,
       
 
       
 
  Respondents.   TANYA SRABIAN
 
       
WESTIN HOTELS LIMITED
       
PARTNERSHIP, THE WESTIN CHICAGO
       
LIMITED PARTNERSHIP and THE
WESTIN ST. FRANCIS LIMITED
PARTNERSHIP,
       
 
       
 
  Nominal    
 
  Respondents.    

JUDGMENT ORDER FINALLY APPROVING THE SETTLEMENT, DISMISSING
THE ARBITRATION WITH PREJUDICE,AND AWARDING ATTORNEYS FEES AND
COSTS AND CLAIMANTS’ AWARDS
     1. On                     , 2007, Claimants and Respondents applied to this
American Arbitration Association Panel (the “Panel”) pursuant to the American
Arbitration Association Supplementary Rules for Class Arbitrations for an Order
implementing the settlement of this arbitration (the “Arbitration”) in
accordance with the Settlement Agreement And Release, dated March 12, 2007 (the
“Agreement”) that, together with the exhibits annexed thereto, sets forth the
terms and conditions for a proposed settlement of this action (the “Settlement”)
and for a judgment dismissing this Arbitration with prejudice upon the terms and
condition set forth in the Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
     2. In its Order dated                     , (the “Joint Application
Order”), this Panel, among other things: (i) set a schedule for a hearing on the
final approval of Settlement; (ii) scheduled a hearing for                     ,
2007 to consider whether to approve the Settlement as being fair, reasonable and
adequate, to enter Judgment Order thereon and to consider any application by
Class Counsel for attorneys’ fees and expenses (the “Final Hearing”); and
(iii) directed that Notice of Proposed Settlement of Arbitration (the “Notice”),
substantially in the form attached as Exhibit B to the Agreement, be mailed to
all Class members.
     3. Respondents have submitted an affidavit attesting that the Notice was
mailed in accordance with the Joint Application Order.
     4. The Panel held the Final Hearing on                     ,2007 and has
considered all prior proceedings in the Arbitration, the Agreement and the
exhibits annexed thereto, any submissions made in connection with the proposed
Settlement and all proceedings during the Final Hearing.
     IT IS HEREBY ORDERED as follows:
     5. To the extent not defined herein, this Order Finally Approving The
Settlement, Dismissing The Arbitration With Prejudice, And Awarding Attorneys
Fees And Costs And Claimants’ Awards (the “Judgment Order”) incorporates by
reference the definitions in the Agreement and all terms not otherwise defined
herein shall have the same meanings as set forth in the Agreement.
     6. The Panel hereby determines that the Notice was mailed in accordance
with the Joint Application Order. The mailing of the Notice complied with the
requirements of the American Arbitration Association Supplementary Rules for
Class Arbitration and due process and was the best notice practicable under the
circumstances and constituted due and

2



--------------------------------------------------------------------------------



 



EXHIBIT C
sufficient notice to all persons entitled thereto, including individual notice
to all current members of the Class who could be identified through reasonable
effort. The Notice provided due and adequate notice of these proceedings, the
Settlement, the application of Class Counsel for an award of attorneys’ fees and
expenses, and payments to Claimants, in consideration of the time and effort
expended by Claimants in this Arbitration (“Claimants’ Awards”), and the other
matters set forth therein, to all persons entitled to such notice.
     7. Due and adequate notice of the proceedings has been given to the current
members of the Class, and a full opportunity has been offered to current members
of the Class to object to the proposed Settlement and to participate in the
Final Hearing thereon. The Class members listed on Exhibit A hereto have
properly excluded themselves from the Class (the “Opt-outs”). Accordingly, it is
hereby determined that all Class members except for the Opt-outs are bound by
this Judgment Order (whether or not such Class member objects to the
Settlement).
     8. Pursuant to American Arbitration Association Supplementary Rules for
Class Arbitration, this Panel hereby approves the Settlement. The Panel finds
that the Settlement is in all respects, fair, reasonable, and adequate to each
of the Released Parties and each member of the Class, and the Settlement is
hereby approved. In making this determination, the Panel has considered, among
other things, the benefits conferred on the Class by the Settlement, the risks
faced by the Class in establishing liability, causation, and damages, and the
likely probable duration, complexity and further expense of this Arbitration in
the absence of a settlement. The Panel further finds that the Settlement has
been entered into and made in good faith. The parties thereto are hereby
directed to consummate the Settlement in accordance with the terms and
conditions of the Agreement.

3



--------------------------------------------------------------------------------



 



EXHIBIT C
     9. All pleadings filed by the Claimants in this Arbitration are dismissed
on the merits and with prejudice as to all Respondents and Nominal Respondents
named therein, with each party to bear his, her or its own costs, except for the
payment of attorneys’ fees and reimbursement of expenses as otherwise provided
herein.
     10. Except for their rights under the Agreement, Claimants, the Class, and
each of them (collectively, the “Releasors”), for good and sufficient
consideration, the receipt of which is hereby acknowledged, shall be deemed to
have fully and finally remised, released, acquitted and forever discharged the
Respondents and Nominal Respondents, including their respective former and
present joint venturers, partnerships, affiliates, parents, wholly or partially
owned subsidiaries, predecessors, successors, assigns, partners,
representatives, shareholders, officers, directors, managing agents, employees,
attorneys and agents (collectively, the “Released Parties”) from any and all
claims including unknown claims, demands, controversies, actions, causes of
action, debts, liabilities, rights, contracts, damages, costs (including
attorneys’ fees and arbitration, court and Arbitration costs and expenses),
expenses, indemnities, obligations and losses of every kind or nature
whatsoever, anticipated or unanticipated, direct or indirect, fixed or
contingent, asserted or unasserted, which Claimants and each of them ever had,
now have, or may hereafter have, related to WHLP, or to any of the Limited
Partners’ investments in the WHLP, including, but not limited to, all claims
that were or could have been asserted in the Arbitration and all claims relating
to the sales of the Hotels and the operation of WHLP. The release provided in
this paragraph shall be personally enforceable by each and every one of the
Released Parties, each of which shall be deemed a third-party beneficiary of
such release.

4



--------------------------------------------------------------------------------



 



EXHIBIT C
     11. “Unknown claims” means any and all claims which any Class member does
not know or suspect to exist in his, her or its favor at the time of the release
of the Released Parties, which if known by him, her or it might have affected
his, her or its decision not to object to the Agreement. With respect to any and
all claims, the parties stipulate and agree that upon the Effective Date of the
Settlement, the Claimants and the Respondents shall expressly, and each Class
member shall be deemed to have, and by operation of this Judgment Order shall
have, expressly waived any and all provisions, rights and benefits conferred by
any law of any state or territory of the United States, or any other state,
sovereign or jurisdiction, or principle of common law which is similar,
comparable, or equivalent to Cal. Civ. Code § 1542 which provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
     12. No Class member or other person shall have any claim against
Class Counsel, and all other counsel representing the Claimants in the
Arbitration, or against Respondents, their respective counsel, or the Released
Parties based on the distributions made substantially in accordance with the
Agreement or any further orders of the Panel.
     13. The application of Class Counsel for the award of attorneys’ fees and
reimbursement of expenses is granted and said counsel are awarded legal fees of
$                     and expenses of $                    .The Panel hereby
finds the amount of fees and expenses to be fair and appropriate for the
services performed and to be performed by Class Counsel in connection with the
prosecution of the Arbitration and the administration of the Settlement.
14. The Panel hereby awards Claimants’ Awards of $                     to
Mr. Silver and $                     to Dr. Heller. The Panel hereby finds the
amount of Claimants’ Awards

5



--------------------------------------------------------------------------------



 



EXHIBIT C
appropriate for the services performed and to be performed by Class Counsel in
connection with the prosecution of the Arbitration.
     15. Neither the Agreement nor any proceedings taken in accordance with the
terms set forth therein shall be construed as or deemed to be evidence, or any
admission or concession, either (a) on the part of Claimants, of the lack of
merit of this Arbitration, or (b) on the part of the Respondents, of any
violations of any statute or law or of any liability or wrongdoing or that any
person or entity has suffered any damages as a result of any matter that
underlies any of the allegations or claims in the Arbitration; such activity is
hereby expressly denied and disclaimed by each of the Respondents.
     16. Without in any way affecting the finality of this Judgment Order, this
Panel shall retain continuing jurisdiction over this Arbitration and the parties
to the Agreement in order to enter any further orders as may be necessary to
effectuate the Agreement, the Settlement provided for therein and the provisions
of this Judgment Order.
Dated:                      , 2007

         
 
  BY THE PANEL:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

6